Citation Nr: 1143019	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right leg disorder and, if so, whether service connection is warranted for the claimed disorder.

2. Entitlement to service connection for a right hip disorder as secondary to a right leg disorder.

3. Entitlement to service connection for a lumbar spine disorder as secondary to a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2005 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for disorders of the right leg, right hip and lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A July 1998 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a right leg disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of this rating decision.

2. Evidence received since the July 1998 rating decision is not cumulative of the evidence of record at the time of the July 1998 denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a right leg disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The July 1998 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for a right leg disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the July 1998 rating decision in connection with the Veteran's claim of entitlement to service connection for a right leg disorder is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen a claim of service connection for a right leg disorder, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's application to reopen a claim of service connection for a right leg disorder in July 1998.  The RO considered service treatment records, post-service private treatment records and reports, and the report of a February 1988 VA examination, which found the Veteran's right leg to be normal at the time.  The RO determined in the July 1998 rating decision that the Veteran had not submitted new and material evidence to support a finding that his right leg disorder is etiologically related to active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in August 1998.  He did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2011).

The Veteran submitted a claim to reopen in April 2005 which the RO denied in a September 2005 rating decision.  Notification of that decision was provided to the Veteran later that same month.  

In January 2006, the Veteran submitted additional evidence which the RO characterized as a new claim.  In an August 2006 rating decision, the RO determined that the Veteran had submitted new and material evidence and reopened the claim but denied service connection on the merits.  The Veteran was notified of that decision in September 2006.  In May 2007, he submitted additional evidence which the RO characterized as a new claim.  In a November 2007 rating decision, the RO declined to reopen the claim.  

The Board finds that the evidence submitted by the Veteran in January 2006 must be considered as part of the claim to reopen that was filed in April 2005 because it was received within the 1-year period for initiating an appeal of the September 2005 rating decision (i.e., by September 2006).  See 38 C.F.R. § 3.156(b).  The Board also finds that this evidence is new, in that it was not submitted to agency adjudicators previously, and is material, in that it relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a right leg disorder and raises a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156(a).  In fact, the RO characterized the submission as including new and material evidence and reopened the claim.  The Board further finds that, under 38 C.F.R. § 3.156(b), the Veteran's submission of new and material evidence within 1 year of the September 2005 rating decision renders that decision non-final for VA adjudication purposes. See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2011). 

The Board makes a similar finding regarding the Veteran's May 2007 submission which the RO also characterized as a claim to reopen.  As will be discussed below, that evidence is new and material evidence within 38 C.F.R. § 3.156(b) and was submitted within one year of the August 2006 rating decision.  See Buie, 24 Vet. App. at 251. 

The effect is that the September 2005 rating decision is not final.  The last prior final denial on the claim in question is the July 1998 rating decision.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. 

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the January 1998 rating decision includes further private treatment records, including a January 2007 statement from the Veteran's private physician linking his current right leg disorder to an in-service injury, a September 1976 letter to the Veteran referring to his asserted in-service injury, and the transcript of the April 2011 Board hearing.  Significantly, the Veteran testified that his right leg was injured in service when he was run over by a an Army personnel carrier, and his sister's September 1976 letter refers to an "accident."  Finally, the January 2007 statement from the Veteran's physician opined that his current right leg, right hip and lumbar spine conditions are "directly related to the accident described [by the Veteran]."  As noted above, the RO found no evidence of an etiological link between the Veteran's current right leg disorder and his active service.

The Board concludes that the January 2007 statement from the Veteran's private physician and the September 1976 letter from his sister constitute new and material evidence with respect to the issue of service connection for a right leg disorder.  They were not previously of record at the time of the January 1998 rating decision.  Further, this evidence is not cumulative of prior records because it provides an indication that the Veteran's current right disorder is etiologically related to an in-service injury.  Previously, the record contained no such current evidence.  The evidence, presumed credible for the purposes of reopening a previously disallowed claim, is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  The newly submitted evidence bears substantially upon the specific matters under consideration as it relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  Consequently, the Veteran's claim of entitlement to service connection for a right leg disorder is reopened.

ORDER

New and material evidence having been submitted, the claim of service connection for a lumbar spine disorder is reopened; to this extent only, the claim is granted.


REMAND

As discussed above, the Board has reopened the Veteran's claim of service connection for a right leg disorder.  In this regard, the Veteran asserts that, in approximately 1976, he was sitting by a tree when an Army Personnel Carrier ran over his right leg.  See, e.g., Board hearing transcript at 4.  He has further stated that he was transported to and treated at the Army Hospital, and used crutches for months following the incident.  

The Board notes that, in addition to his statements and hearing testimony, the Veteran has submitted other evidence in support of his claim.  Specifically, the Veteran has submitted a September 1976 clinical record discussing treatment for his right leg and foot.  He has also submitted a September 10, 1976, letter from his sister, which mentions an "accident."  Finally, the Veteran has submitted a January 2007 statement from Dr. J.P., a private physician.  Based on the Veteran's reported history of the in-service injury, Dr. J.P. stated that the Veteran's current right leg, right hip and lumbar spine conditions are "directly related to the accident described [by the Veteran]." 

VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the Board notes the Veteran's assertions regarding an in-service injury have been consistent for many years.  Furthermore, he has submitted a private medical opinion indicating he currently suffers a right leg disorder that is related to this in-service injury.  As such, the Board finds such evidence is sufficient to trigger VA's duty to provide the Veteran a VA examination in the instant case.

As a final note, the Board observes the Veteran is claiming service connection for lumbar spine and right hip disorders as secondary to his right leg disorder.  However, the Board observes the Veteran has not been provided notice regarding the type of evidence necessary to establish a secondary service connection claim.  Accordingly, on remand, the Veteran should be provided such notice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate notice that includes an explanation as to the information or evidence needed to establish a secondary service connection claim with respect to the claims of service connection for lumbar spine and right hip disorders.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any right leg, right hip and lumbar spine disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following for each of the Veteran's right leg, right hip and lumbar spine disorders:

(a) Is it at least as likely as not (i.e., probability of 50 percent) that any current right leg, right hip and/or lumbar spine disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of an in-service injury and subsequent clinical treatment.

(b) With respect to a right hip and lumbar spine disorder, if the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current right hip and/or lumbar spine disorder is proximately due (caused by) to the Veteran's right leg disability?

(c) With respect to a right hip and lumbar spine disorder, if the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current right hip and/or lumbar spine disorder has been aggravated beyond its normal progression by the Veteran's right leg disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right hip and/or lumbar spine disorder (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


